Citation Nr: 0623437	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1960 to May 1982.  This matter is before the Board 
of Veterans' Appeals (Board) from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  


FINDINGS OF FACT

The RO has granted the benefit sought, and in July 2006 the 
veteran's representative withdrew the appeal seeking a TDIU 
rating as moot.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal are met; 
there is no question of fact or law remaining before the 
Board in the matter of the veteran's entitlement to TDIU.  
38 U.S.C.A. § 7105(b)(2), (d) (5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the appeal has been withdrawn, there is no reason to 
discuss the impact of the Veterans Claims Assistance Act of 
2000 (VCAA) in this matter.

Following an April 2003 RO denial of a claim for a TDIU 
rating, the appellant's service representative timely 
initiated an appeal by filing a Notice of Disagreement (NOD) 
that same month.  

A May 2005 (after the case was certified to the Board) rating 
decision granted a TDIU rating, rendering the appeal moot; 
and in July 2006 the veteran's representative filed a motion 
asking the Board to dismiss the appeal as moot.  
An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.204(b)(3).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a).  The 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  

As there is no remaining allegation of error of fact or law 
in the determination on the matter, the appeal seeking to 
establish entitlement to a TDIU rating is dismissed.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101.


ORDER

The appeal seeking a TDIU rating is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


